Citation Nr: 1143463	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  04-30 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of a fractured left calcaneus, currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for the residuals of pelvic fractures, rated as 10 percent disabling prior to September 15, 2008.  

3.  Entitlement to an increased evaluation for the residuals of pelvic fractures, rated as 20 percent disabling, effective September 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from April 1983 to March 1987.

In June 2003, the RO confirmed and continued the Veteran's 20 percent disability rating for the residuals of a fractured left calcaneus.  The RO also confirmed and continued the 10 percent rating for the Veteran's residuals of pelvic fractures, then characterized as the residuals of a lateral compression fracture of the pelvis with pubic symphysis diastasis; right inferior superior ramus fracture; fracture left iliac wing; left sacroiliac joint disruption; status post open reduction and internal fixation of the pubic symphysis diastasis.  The Veteran disagreed with those decisions, and this appeal ensued.

In October 2008, the RO raised the rating to 20 percent for the Veteran's residuals of pelvic fractures and recharacterized those residuals as the residuals of pelvic fractures, status post open reduction with internal fixation of pubic symphysis diastasis and secondary disc disease of the lumbar segment of the spine.  That increase became effective September 15, 2008.  For the sake of clarity, the Board will refer to that disorder as the residuals of pelvic fractures.  Such action, however, will not result in altering the criteria under which she is currently rated.

The issues of entitlement to increased ratings for the residuals of a fractured left calcaneus and the residuals of pelvic fractures were before the Board in September 2009 and May 2011.  Each time, those issues were remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the 10 percent rating for the residuals of a fractured pelvis, effective prior to September 15, 2008.  The AMC also confirmed and continued the 20 percent rating for the residuals of pelvic fractures, effective September 15, 2008, as well as the 20 percent rating for the residuals of a fractured left calcaneus.  Thereafter, the case was returned to the Board for further appellate action.

In August 2009, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of fractured left calcaneus, consisting primarily of pain and a slight deformity of the left heel, are productive of no more than moderately severe impairment.  

2.  Prior to and since September 15, 2008, the residuals of the Veteran's pelvic fractures have consisted primarily of complaints of pain, occasionally radiating to the right lower extremity; occasional tingling and numbness in the left foot; slightly reduced strength of the left lower extremity; and atrophy of the left calf.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the residuals of a fractured left calcaneus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).

2.  Prior to September 15, 2008, the criteria were met for a 20 percent rating for the residuals of pelvic fractures.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5294 (2011).

3.  Since September 15, 2008, the criteria have not been met for a rating in excess of 20 percent for the residuals of pelvic fractures.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5294 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issues of entitlement to increased ratings for the residuals of a fractured left calcaneus and for the residuals of pelvic fractures.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 2002, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete her claims, including the evidence to be provided by her and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for her service-connected disabilities, the evidence had to show that such disabilities had worsened and the manner in which such worsening had affected her employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support her claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of records reflecting the Veteran's VA treatment from January 1999 through January 2011; records reflecting her treatment at private facilities, including those from Richmond Heights Hospital reflecting her treatment from February 2003 through October 2005 and those from Case Western Reserve University reflecting her treatment from October 2004 through January 2005; her records from the Social Security Administration; a January 2006 statement from the Veteran's mother; statements from the Veteran's former employers; and the transcript of her video conference with the undersigned Veterans Law Judge.  

In February and April 2003, March 2006, September 2008, and May 2011, VA examined the Veteran to determine the nature and etiology of her service-connected residuals of a fractured left calcaneus and her service-connected residuals of pelvic fractures.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented the manifestations of her residuals of a fractured left calcaneus and residuals of pelvic fractures, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support any of her claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.
Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use and that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 


The Board acknowledges that the Veteran is competent to give testimony about what she experiences.  For example, she is competent to report that she has increase foot or back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, she is not qualified to render opinions which require medical expertise, such as whether that increase in pain is attributable to her service-connected residuals of a fractured left calcaneus or her service-connected  residuals of pelvic fractures.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Left Calcaneus

The Veteran's service-connected residuals of a fractured left calcaneus are rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 20 percent rating is warranted for moderately severe impairment.  A 30 percent rating is warranted for severe impairment.  If the veteran experiences actual loss of use of the foot, a 40 percent rating is warranted.

The Veteran contends that the 20 percent disability rating for her service connected residuals of a fractured calcaneus do not adequately reflect the level of impairment caused by that disorder.  She states that she has swelling, weakness, and deformity of the left heel and that it causes her to walk with a limp.  She states that it impairs her job as a teacher by limiting the amount of time she can spend on her feet.  Therefore, she maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that since March 2001, a year prior to the Veteran's claim for an increased rating, her service-connected left foot disorder was manifested, primarily, by pain and a slight deformity of the left heel.  VA treatment records, such as the report of a December 2001 consultation with the Podiatry Service and a February 2002 consultation with Neurology Service, and the reports of the April 2003 and May 2011 VA examinations show, generally, that the Veteran has a full range of left foot motion.  While repetitive motion increases the left heel pain, there is no competent, objective evidence that it causes a deterioration in the functionality of the left foot.  In this regard, there is no evidence of associated heat, changes in color, crepitus, effusion, excess fatigue, or incoordination.  Although the Veteran walks with an antalgic gait, she does not, generally, use any assistive devices or wear orthotics in her shoes.  Moreover, there is no competent, objective evidence that the residuals of the fractured calcaneus are productive of any more than moderately severe impairment.  Indeed, the preponderance of the evidence shows that the Veteran's service-connected left heel disorder meets or more nearly approximates the schedular criteria for the 20 percent rating currently in effect.  Accordingly, and increased rating is not warranted; and, therefore, the appeal for a higher rating is denied.  

The Pelvis

The Veteran also seeks entitlement to increased ratings for the residuals of her pelvic fractures.  

In March 2002, when she filed her claim for an increased rating, the Veteran's service-connected residuals of pelvic fractures were rated as a sacroiliac injury and weakness.  38 C.F.R. § 4.71a, Diagnostic Code 5294.  That diagnostic code directed such disorder to be rated as lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 10 percent rating was warranted for lumbosacral strain when there was characteristic pain on motion.  A 20 percent ratings was warranted when there was lumbosacral strain with muscle spasm on extreme forward bending and a loss of lateral spine motion, unilateral, in the standing position.  A 40 percent rating was warranted for low back syndrome manifested by listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, a loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  

In March 2002, as now, a 10 percent rating was also warranted for limitation of motion of the affected hip under the following circumstances:  when limitation of motion of the extension of the thigh was limited to 5 degrees; when flexion of the thigh was limited to 45 degrees; when adduction of the thigh was limited to the extent that the Veteran could not cross her legs; or when rotation of the thigh was limited to the extent that the affected leg could not toe out more than 15 degrees.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5251, 5252, 5253.  A 20 percent rating was warranted when flexion of the affected thigh was limited to 30 degrees or when limitation of abduction of the affected thigh was lost beyond 10 degrees.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5252, 5253.  A 30 percent rating was warranted when limitation of flexion of the affected thigh was limited to 20 degrees.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5252.  

During the pendency of the Veteran's appeal, the rating schedule was revised with respect to rating the Veteran's residuals of a pelvic fracture.  See 68 Fed. Reg. 51454-51456 (August 27, 2003).  That change became effective September 26, 2003 and was codified at 38 C.F.R. § 4.71a, Diagnostic Code 5236.  Then, as now, the rating criteria were set forth in a following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 10 percent rating was warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees; or, when muscle spasm, guarding, or localized tenderness does not result in an abnormal gait or abnormal spinal contour; or, when there is a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating was warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating was warranted when forward flexion of the thoracolumbar spine was accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, were to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  

As noted in the Introduction, the Veteran's service-connected low back disability also has a component of degenerative disc disease (intervertebral disc syndrome).  Prior to September 23, 2002, a 10 percent rating was warranted for intervertebral disc syndrome which was productive of mild impairment.  A 20 percent rating was warranted for intervertebral disc syndrome which was productive of moderate impairment and manifested by recurring attacks.  A 40 percent rating was warranted for intervertebral disc syndrome which was productive of severe impairment, manifested by recurring attacks with intermittent relief.  A 60 percent rating was warranted for intervertebral disc syndrome which was productive of pronounced impairment, manifested by persistent symptoms compatible with sciatic neuropathy with characteristic pain and muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc.  In such cases, there was little intermittent relief.  

The rating criteria pertaining to intervertebral disc syndrome were also revised during the pendency of the Veteran's appeal (Schedule for Rating Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
Effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  

A 10 percent rating was warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the previous 12 months.  A 20 percent rating was warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

For the purpose of evaluations under Diagnostic Code 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  

When evaluated on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities were to be separately evaluated using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  For example, chronic, identifiable neurologic disabilities, such as bowel or bladder impairment were rated in accordance with 38 C.F.R. §§ 4.114, Diagnostic Codes 7301 to 7354 and 4.115a, while chronic, identifiable disability of the peripheral nerves was rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8540.  

Effective September 26, 2003, the rating schedule with respect to evaluating the Veteran's intervertebral disc syndrome was, again, revised.  Schedule for Rating Disabilities; the Spine, 68 Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as amended at 38 C.F.R. § 4.71a, 5243 (2011)).  

Under the revised regulations, intervertebral disc syndrome was to be rated in one of two ways:  either on the basis of the total duration of incapacitating episodes noted above or on the basis of the general rating formula, also noted above.  In considering the changes, effective September 26, 2003, the regulations no longer required the orthopedic and neurologic manifestations to be evaluated separately and then combined.  Rather, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, were to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Where, as here, a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies, unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  Vet. Aff. Op. Gen. Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 (1997)).  

The Board has provided the Veteran with the new and old regulatory criteria, and the Veteran has submitted additional evidence in support of her claim since that time.  Therefore, there is no prejudice to the veteran in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Board will evaluate the Veteran's service-connected residuals of pelvic fractures under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).  

A further review of the evidence discloses that since a February 25, 2002, consultation with the VA Neurology Service, the Veteran's residuals of pelvic fractures have been manifested primarily by complaints of pain, occasionally radiating to the right lower extremity; occasional tingling and numbness in the left foot; slightly reduced strength of the left lower extremity; and atrophy of the left calf.  Multiple types of therapy have been attempted in any effort to ameliorate the Veteran's symptoms.  They include medication, physical therapy, a TENS unit, and in January and May 2004, epidural steroid injections.  

In May 2004, a private health care provider N. A. W., M.D., reported the presence of a lumbar muscle spasm, and an MRI revealed very minimal bulging of the L5-S1 disc on the left.  In June 2004, D. A. H., D.O., stated that on March 11, 2004, the Veteran had ceased work due to a herniated disc and radiculopathy and that the Veteran would be unable to return to work until September 2004.  In September 2004, during treatment at Richmond Heights Hospital, it was also noted that the Veteran had functional scoliosis.  

The manifestations of radiating pain, weakness and atrophy of the left calf, and scoliosis and the consequent impact on the Veteran's employment suggest that the Veteran's residuals of a pelvic fractures met or more nearly approximated the schedular criteria for a 20 percent under the law and regulations in effect at the time she filed her claim and the revisions effective in 2002.  At the very least, there was an approximate balance of evidence both for and against the claim that a rating in excess of 10 percent was warranted for her service-connected residuals of pelvic fractures prior to September 15, 2008.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  Accordingly, prior to September 15, 2008, a 20 percent rating was warranted for the Veteran's service-connected residuals of pelvic fractures. To that extent, the appeal is allowed.

In arriving at this decision, the Board has considered the possibility of a still higher schedular evaluation under the applicable diagnostic codes, both before and after September 15, 2008.  However, the Veteran simply does not meet or more nearly approximate the criteria for a higher rating under any of the applicable diagnostic codes.  Indeed, the Veteran has continued to demonstrate a range of motion which does not meet the schedular criteria for a rating in excess of 20 percent.  During an April 2003 VA orthopedic examination, the Veteran demonstrated the following range of left hip motion:  120 degrees of flexion; 30 degrees of internal rotation, and 40 degrees of abduction.  During physical therapy in August 2004 at Richmond Heights Hospital, the Veteran demonstrated 32 degrees of flexion and 137 degrees of combined thoracolumbar spine motion.  However, subsequent VA examinations in March 2006, September 2008, and May 2011 reveal that the Veteran's range of thoracolumbar spine motion was considerably greater.  The more recent records,  tend to confirm the range of motion demonstrated during the April 2003 VA examination.  She has been able to flex her thoracolumbar spine to at least 90 degrees and has demonstrated a combined range of thoracolumbar spine motion of at least 170 degrees.  In fact, the preponderance of the more recent evidence shows that the Veteran has a normal gait and station and ambulates without any aids, including a cane, brace, or orthotic support in her shoes.  Such findings tend to support the conclusion that the range of motion attributed to the Veteran's pelvic fractures does not warrant more than a 20 percent schedular rating under the applicable diagnostic codes.  

In addition to consideration of the Veteran's range of lumbar spine motion, the Board has considered the criteria for a rating in excess of 20 percent both prior to and after that submitted September 15, 2008.  In this regard, the evidence does not show t hat the Veteran experiences listing of the whole spine to the opposite side, positive Goldthwait's sign, a loss of lateral motion with osteo-arthritic changes, abnormal mobility on forced motion, or ankylosis of the entire thoracolumbar spine.  She does have occasional radiating low back pain; however, she does not demonstrate chronic, identifiable objective neurologic pathology, such as bowel or bladder impairment, which requires a separate rating.  

Although the evidence shows that the Veteran's residuals of pelvic fractures impair her ability to do her job, that level of impairment is contemplated by the 20 percent schedular rating.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the Board notes that the report of the March 2006 VA examination shows that the Veteran could generally perform more sedentary types of employment and that she can perform her activities of daily living, independently.  While the Veteran received Social Security Disability Insurance for the period from March 1, 2004 to June 2005, she is currently a special education teacher and has been for several years.  The Board also notes that since she filed her claim, there is no evidence that Veteran has experienced incapacitating episodes (as defined by VA) having a total duration of at least four weeks but less than six weeks during a 12 month period.  Indeed, the preponderance of the evidence is against a finding that her service-connected pelvic fractures are productive of more than moderate impairment with recurring attacks.  

In sum, the Board finds that prior to and after September 15, 2008, the manifestations of the Veteran's service-connected pelvic fractures did not meet or more nearly approximate the schedular criteria for a rating in excess of 20 percent.  Accordingly, a higher rating is not warranted, and to that extent, the appeal is denied.  

Additional Considerations

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected residuals of a fracture of the left calcaneus and her service-connected residuals of pelvic fractures.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor her representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that her disability is more severe than is reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and her representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected low back syndrome with multi-level arthritis of the lumbosacral spine.  The record does not show that the Veteran has required frequent hospitalizations for her service-connected residuals of a fracture of the left calcaneus or her service-connected residuals of pelvic fractures.  There is no unusual clinical picture presented, nor is there any other factor which takes either disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's residuals of a fractured left calcaneus and residuals of pelvic fractures present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).



ORDER

Entitlement to a rating in excess of 20 percent is denied for the residuals of a fracture of the left calcaneus.  

Entitlement to a 20 percent rating is granted for an increased evaluation for the residuals of pelvic fractures, prior to September 15, 2008, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a 20 percent rating is denied for an increased evaluation for the residuals of pelvic fractures, effective September 15, 2008.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


